                                         Case 5:20-cv-05799-LHK Document 462 Filed 01/28/21 Page 1 of 4




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
Northern District of California




                                  12
 United States District Court




                                                      Plaintiffs,                      ORDER GRANTING PLAINTIFFS’
                                  13                                                   RENEWED MOTION TO COMPEL;
                                               v.                                      DEFERRING RULING ON
                                  14                                                   SANCTIONS
                                        WILBUR L. ROSS, JR., and others,
                                  15                                                   Re: ECF 433
                                                      Defendants.
                                  16
                                  17
                                  18
                                              This case is temporarily stayed for 21 days upon the joint request of the parties.
                                  19
                                       ECF 456. Expressly carved out of the stay, however, is Plaintiffs’ renewed motion to
                                  20
                                       compel production of summary data about Defendants’ data collection processes, ECF
                                  21
                                       433. Plaintiffs ask the Court to rule on the motion to compel but to defer ruling on the
                                  22
                                       requested sanctions. ECF 456. Presiding U.S. District Court Judge Lucy H. Koh referred
                                  23
                                       the motion to compel to our Magistrate Judge Panel. ECF 440. This order thus addresses
                                  24
                                       only the renewed motion to compel, ECF 433. We defer ruling on discovery sanctions
                                  25
                                       against Defendants.
                                  26
                                              In the renewed motion to compel, Plaintiffs ask the Court to order production within
                                  27
                                       2 days “of all summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                  28
                                         Case 5:20-cv-05799-LHK Document 462 Filed 01/28/21 Page 2 of 4




                                   1   regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2-4, 6-10,
                                   2   15, 16 and 18).” Plaintiffs also seek a “declaration from the Census Bureau employee(s)
                                   3   responsible for producing these materials, providing detailed explanations of the reports
                                   4   being delivered and how they were compiled, and unequivocally confirming compliance
                                   5   with the Court’s order and production of the summary status reports responsive to
                                   6   Plaintiffs’ 11 sufficient-to-show RFPs.” ECF 433 at pp. 22-23; see also ECF 438 (Reply),
                                   7   439 (Declaration and Depo. Transcript).
                                   8          Defendants oppose the motion. ECF 437. Their first argument is that they have
                                   9   “fully complied” with the Court’s prior order compelling production. ECF 437 at p. 7:15.
                                  10   And they secondarily argue that a further production would be burdensome, would violate
                                  11   Title 13 privacy protections, and is premature. ECF 437. We address each of these
Northern District of California




                                  12   arguments in turn.
 United States District Court




                                  13          To assess whether Defendants have “fully complied” with the prior order
                                  14   compelling production requires a short docket visit back to December 2020. On December
                                  15   9, at ECF 368, Plaintiffs moved to compel timely production of various categories of
                                  16   documents. As relevant here, the third paragraph of their motion asked for production by
                                  17   December 14 of the documents responsive to Requests For Production (“RFP”) Nos. 2-4,
                                  18   6-10, 15, 16, and 18. ECF 368 at p. 2. Defendants opposed. ECF 371. Judge Koh
                                  19   granted the motion to compel on December 10, finding that the discovery requests were
                                  20   both relevant and proportional to the needs of the case. ECF 372. She ordered production
                                  21   of documents responsive to RFP 2-4, 6-10, 15, 16, and 18, by December 14. ECF 372.
                                  22          Defendants then on December 12 moved for emergency reconsideration of parts of
                                  23   the December 10 order. ECF 376. But in their reconsideration request, Defendants stated:
                                  24   “To be clear, Defendants are not requesting that the Court reconsider all portions of its
                                  25   Order. Defendants are prepared to produce other materials that Plaintiffs requested and the
                                  26   Court identified for production Monday—including numerous ‘summary report data
                                  27   responsive to Plaintiffs’ sufficient-to-show requests regarding data collection processes,
                                  28
                                                                                     2
                                         Case 5:20-cv-05799-LHK Document 462 Filed 01/28/21 Page 3 of 4




                                   1   metrics, issues and improprieties (RFP Nos. 2–4, 6–10, 15, 16, and 18)’ and ‘[a]ppropriate
                                   2   metadata’ for prior productions.” ECF 376-1 p. 5.
                                   3           Judge Koh addressed the motion for reconsideration and issued a clarifying order on
                                   4   December 13. ECF 380. On page 10 of her December 13 order, Judge Koh reiterated that
                                   5   Defendants had conceded that they would produce documents responsive to RFP Nos. 2–4,
                                   6   6–10, 15, 16, and 18 and she again ordered those documents produced by December 14.
                                   7   ECF 380 at p.10.
                                   8           We finally return to the renewed motion to compel presented to us. Plaintiffs were
                                   9   forced to file a renewed motion to compel because, they say, by January 5, Defendants had
                                  10   not produced a single summary data report in response to the Court’s orders. ECF 433 at p.
                                  11   5:16.
Northern District of California




                                  12           Defendants do not provide a shred of evidence to support their argument that they
 United States District Court




                                  13   “fully complied” with Judge Koh’s December 10 and 13 orders granting Plaintiffs’ motion
                                  14   to compel. ECF 437 at p. 7:15. The declarations of Census Bureau employees John
                                  15   Abowd and Deborah Stempowski attached to their brief say no such thing. ECF 437. It is
                                  16   as if the Defendants attached a photo of a red light and represented to the Court: “the light
                                  17   was green.” We are not blind to reality.
                                  18           Defendants’ arguments about burden, privacy protection under Title 13, and timing
                                  19   fare little better. These are arguments that Defendants could have raised with Judge Koh
                                  20   in opposing the original motion to compel or in seeking reconsideration. There is no right
                                  21   to a third bite at the apple. Defendants do not satisfy any of the requirements for a motion
                                  22   for reconsideration under Civil Local Rule 7-9(b). At bottom, we see no reason to disturb
                                  23   Judge Koh’s orders compelling Defendants’ production of documents responsive to RFP
                                  24   Nos. 2–4, 6–10, 15, 16, and 18.
                                  25           We therefore GRANT the Plaintiffs’ renewed motion to compel, ECF 433. As to
                                  26   timing, the urgency of this order has diminished because of the agreed stay and the
                                  27   transition in Administrations. Defendants are therefore ordered to produce the following
                                  28
                                                                                     3
                                         Case 5:20-cv-05799-LHK Document 462 Filed 01/28/21 Page 4 of 4




                                   1   by February 1, 2021, at 9:00 a.m. Pacific Time:
                                   2       All summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                   3          regarding data collection processes, metrics, issues, and improprieties (RFP Nos. 2-
                                   4          4, 6-10, 15, 16 and 18).
                                   5       A declaration under penalty of perjury from the Census Bureau employee(s)
                                   6          responsible for producing these materials, providing detailed explanations of the
                                   7          reports being delivered and how they were compiled, and confirming compliance
                                   8          with the Court’s orders and production of the summary status reports responsive to
                                   9          Plaintiffs’ 11 sufficient-to-show RFPs.
                                  10          We defer the question of sanctions. If Plaintiffs pursue sanctions in connection with
                                  11   this order, they must file a renewed motion and proposed order within 7 days after the stay
Northern District of California




                                  12   is lifted. Defendants will have 7 days from the date a renewed motion is filed to file a
 United States District Court




                                  13   further opposition brief.
                                  14          Any objection to this discovery order must be filed in accordance with Civil Local
                                  15   Rule 72-2. That objection must be filed within 48 hours of this order or a different
                                  16   deadline, if set by Judge Koh.
                                  17
                                  18          IT IS SO ORDERED.
                                  19
                                  20   Dated: January 28, 2021                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  21                                                   United States Magistrate Judge
                                  22
                                  23                                             ______________/S/_______________________
                                                                                       SUSAN VAN KEULEN
                                  24                                                   United States Magistrate Judge
                                  25
                                  26                                             _______________/S/______________________
                                                                                       THOMAS S. HIXSON
                                  27                                                   United States Magistrate Judge

                                  28
                                                                                     4
